.Robinson, J.
This is an appeal from a judgment quieting plaintiff’s title to a quarter section of land in Steele county. Defendant appeared and by answer asserted a claim of title to the land as assignee of a cropping contract of sale made by the plaintiff to defendant’s assignor. The contract was made twenty-two years ago, and there is no claim of the least performance under, it. Neither the defendant nor Ms assignor have paid any taxes on the land, nor ever paid a dollar or anything on the contract or done anything toward performance.
In the opinion of the writer it requires some nerve to assert a claim under such a contract. But defendant claims that he is an innocent purchaser; that he took the contract without reading it or knowing that it provided against any assignment; and that he has at all times been ready and willing to comply with the contract, and that plaintiff has been at fault in not recognizing his rights as an assignee; also, that the plaintiff has done nothing to cancel the contract.
Such a plea is futile. It is obviously without any merit and contrary to the decision of this court in Nelson v. McCue, 37 N. D. 183, 163 N. W. 724. After a lapse of more than twenty years without any perform*431anee.of tie contract, tie defendant is in no position to assert any rights ■or claim under it. Tie judgment is clearly right, and it is affirmed, with costs, and directions that tie case be remanded forthwith.
Grace and Bronson, JJ., concur in the result.